DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Amendment
The applicant originally submitted Claims 1-24 in the application. In the previous response, the Applicant amended Claims 1, 3, 5-6 and 9-10 and cancelled Claims 2, 4, 8, 12, 14, 16, 20 and 24.  In the present response, the Applicant amended Claim 7 and cancelled Claims 1, 3, 13 and 15. Accordingly, Claims 5-7, 9-11, 17-19 and 21-23 are currently pending in the application.

Response to Arguments
Applicant’s arguments filled 03/10/2022, with respect to cancellation of Claims 1, 3, 13 and 15 and amendment to Claim 7 to place Claim 7 in a condition for allowance acknowledged and entered. Therefore previous rejection in the final office rejection dated 01/07/2022 has been withdrawn.

Allowable Subject Matter
 	Claims 5-7, 9-11, 17-19 and 21-23 are allowed.
	
The following is an examiner’s statement of reasons for allowance:
With respect to Claims 5-7, 9-11, 17-19 and 21-23, the allowability resides in the overall structure of the device as recited in independent Claims 5-6 and 7 and at least in part because Claims 5-6 and 7 recite, “a peripheral wall portion that is formed in a frame shape 5which is extended outwardly and which has a tip opened is integrally provided with an external surface of the second wall portion at an opposite side to the first flow channel”. 
The aforementioned limitation in combination with all remaining limitations of Claims 5-6 and 7 are believed to render said Claims 5-6 and 7 and all Claims dependent therefrom (Claims 9-11, 17-19 and 21-23) patentable over the art of record. 
The closest art of record is believed to be that of Ikeda et al (JP2011078217A – hereafter “Ikeda”).
Ikeda Fig 1 suggests a power conversion device (1) comprising: 
a cooling structure (cooling structure of 1) capable of cooling down, by a coolant that flows through a first flow channel (cooling channel between 42/43) formed by a first wall portion (wall portion where 2/3 are mounted on) and a second wall portion (4) facing with each other (Fig 1), a first electronic component (3) and a second electronic component (2) mounted on an external surface of the first wall portion (Fig 1), 
a first mount portion (mount portion of 3 where 10 is disposed) on which the first electronic component (3) is mounted (Fig 1); 
a second mount portion (mount portion of 2) which has a different height from the first mount portion (Fig 1), and on which the second electronic component (2) is mounted (Fig 1);  and 
a first connection portion (connection portion between 2/3 where 10 is disposed) that is extended between the first mount portion and the second mount portion (Fig 1).
However neither Ikeda, nor any other art of record, either alone or in combination, teach or suggest the above-mentioned limitations of Claims 5-6 and 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR JALALI whose telephone number is (303)297-4308.  The examiner can normally be reached on Monday - Friday 8:30am - 5:00pm, Mountain Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY PAPE/Primary Examiner, Art Unit 2835         

/Jayprakash N Gandhi/Supervisory Patent Examiner, Art Unit 2835